        Case 2:16-cv-01322-JAD-CWH Document 38 Filed 10/09/18 Page 1 of 3



1    Julie A. Mersch, Esq.
     Nevada Bar No. 004695
2    LAW OFFICE OF JULIE A. MERSCH
     701 S.7th Street
3
     Las Vegas, NV 89101
4    (702) 387-5868
     Fax: (702) 387-0109
5    jam@merschlaw.com
     Attorney for Plaintiff Ellen Viola
6

7    Jill Garcia, Esq.
     Nevada Bar No. 007805
8    OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
     Wells Fargo Tower, Suite 1500
9    3800 Howard Hughes Parkway
     Las Vegas, NV 89169
10
     (702) 369-6800
11   Fax: (702) 369-6888
     jill.garcia@ogletreedeakins.com
12   Attorneys for Defendant Sun Life Assurance Company of Canada
13
                                           UNITED STATES DISTRICT COURT
14
                                               DISTRICT OF NEVADA
15   ELLEN VIOLA,                                          )   CASE NO.: 2:16-cv-01322-JAD-CWH
                                                           )
16                          Plaintiff,                     )
                                                           )   STIPULATION AND PROPOSED
17               vs.                                       )
                                                           )   ORDER TO CONTINUE BRIEFING
18                                                             DEADLINES
     SUN LIFE ASSURANCE COMPANY OF                         )
19   CANADA, as Claims Administrator of the                )
     Holland &Hart LLP Long-Term Disability                )
     Plan; DOES I through V inclusive; and                 )
20   ROES I through V, inclusive,                          )
                                                           )
21                                                         )
                            Defendant.                     )
22                                                         )
23

24             Plaintiff ELLEN VIOLA and Defendant SUN LIFE ASSURANCE COMPANY OF

25   CANADA jointly request that the briefing deadlines set forth in this Court’s June 21, 2018

26   Scheduling Order [Dkt. 32] be continued as set forth below.



     Stip to Continue Briefing Deadlines               1
         Case 2:16-cv-01322-JAD-CWH Document 38 Filed 10/09/18 Page 2 of 3



1              I.         Case Status
2              Pursuant to the June 21, 2018 Scheduling Order, Plaintiff filed an Amended

3    Complaint on July 30, 2018. Defendant filed its Answer to Plaintiff’s Amended Complaint

4    with Defenses and Counterclaim on August 13, 2018. Plaintiff filed an Answer to

5    Defendant’s Counterclaim on September 4, 2018. The Administrative Record was filed with

6    this Court on October 3, 2018. Rule 52/56 motions are currently due by October 19, 2018.

7    As contemplated in the June 21, 2018 Order, the parties have engaged in settlement

8    discussions and have agreed to attempt to resolve this matter via mediation. 1 Private

9    mediation is now set for December 19, 2018.

10             II.        Proposed Briefing Schedule
11             The parties now request that the briefing schedule be continued as follows to allow

12   for possible settlement:

13                                                     Current Deadline:   Proposed Deadline:
14   Filing of Rule 52/56 Motions:                     October 19, 2018    January 29, 2019
15   Responses:                                        November 16, 2018 February 26, 2019
16   Replies:                                          November 30, 2018 March 12, 2019
17             We, the undersigned, represent to the Court that this request for extension is made in

18   good faith and not for purposes of delay.
19   DATED: October 9, 2018                            LAW OFFICE OF JULIE A. MERSCH

20

21                                                     By:   /s/ Julie A. Mersch
                                                             JULIE A. MERSCH, ESQ.
22                                                           jam@merschlaw.com
                                                             Nevada Bar No.: 004695
23                                                           701 S. 7th Street
                                                             Las Vegas, NV 89101
24                                                           Attorney for Plaintiff ELLEN VIOLA

25

26
     1
      “The parties request a settlement conference with the Court sometime after amendment of
     the pleadings and before dispositive motion briefing.” Dkt. 32 at 3-4.

     Stip to Continue Briefing Deadlines            2
        Case 2:16-cv-01322-JAD-CWH Document 38 Filed 10/09/18 Page 3 of 3



1    DATED: October 9, 2018                      OGLETREE, DEAKINS, NASH, SMOAK &
                                                 STEWART, P.C.
2

3                                                By:   /s/ Mark E. Schmidtke
                                                        MARK E. SCHMIDTKE, ESQ.
4                                                       mark.schmidtke@ogletreedeakins.com
                                                        56 S. Washington St., Ste. 302
5                                                       Valparaiso, IN 46383

6                                                      JILL GARCIA, Esq.
                                                       Nevada Bar No. 007805
7                                                      jill.garcia@ogletreedeakins.com
                                                       Wells Fargo Tower, Suite 1500
8                                                      3800 Howard Hughes Parkway
                                                       Las Vegas, NV 89169
9                                                      Attorneys for Defendant SUN LIFE
                                                       ASSURANCE COMPANY OF CANADA
10

11

12                                         IT IS SO ORDERED:
13                                         Dated this 11th _ day of October, 2018.

14

15                                         UNITED STATES MAGISTRATE JUDGE

16

17

18
19

20

21

22

23

24

25

26



     Stip to Continue Briefing Deadlines        3
